Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the application” of the catalyst to the preparation of pyridine base.  It is unclear which steps fall within the scope of “application” if any and what relationship exist between the catalyst and the reaction.  The limitation of scope intended to be added to claim 1 by claim 7 is unclear.   For purposes of comparison to the prior art, claim 7 stands or falls with claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by CN 102294280 (CN280).
	The reference teaches a catalyst material comprising MCM-48 (a mesoporous silica molecular sieve) with a mixture of catalytic metals comprising rhodium, manganese and cobalt deposited on it.  See, the third catalyst of Embodiment 2.  These metals are present in amount of 2%, 1.34% and 0.109% respectively.  The embodiment above is made by the same process as the first example in the reference including combing rhodium chloride, manganese nitrate and cobalt nitrate to form a salt solution and impregnating the molecular sieve at room temperature for 6 hours, dryings taking place over 16 hours at 100 C and calcining at 450 C for 4 hours.  With respect to the dryings step, it appears to include multiple cycles over 16 hours.  As instant claim 5 is directed to a process “comprising” the recited steps and the reference is construed as including multiple drying steps of 0.5-4 hours, the drying procedure of the reference is construed as falling within the scope of claim 5.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN280, as applied above.
	The difference between claim 2 and the embodiment of the reference relied upon is the proportion of cobalt present.  The reference teaches the cobalt component may comprise 0.02 – 2.0 % of the composition.  It would have been obvious to one of ordinary skill in the art to employ up to 2.0% cobalt in the composition of CN280 because that amount is taught to be useful in catalytic applications.

Claim 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103301849 (CN849).
The reference teaches embodiments 5-8 comprising catalyst metal deposited on a carrier in amounts of 1% rhodium, 0.05% lanthanum and 0.5% cobalt.  The difference between the embodiment relied upon and the instant catalyst claims is the carrier employed.  The embodiments relied upon are carried on silica gel.  The abstract of the reference teaches that a carrier of molecular sieve may be used instead.  It would have been obvious to substitute a molecular sieve for the silica gel of the examples for that reason.
The impregnation process comprises forming a solution of rhodium chloride, lanthanum nitrate and cobalt nitrate, immersing the carrier for 12 hours at room temperature, drying at 120 C for 5 hours and calcining at 500 C for 5 hours.  The difference between 4 and 5 hours of drying is considered to be a minor expansion of the range falling within the purview of one of ordinary skill in the art.
	
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach of suggest using a similar catalyst to catalyze the conversion of syngas to pyridine bases.
Claims 3, 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or suggest a catalyst of claim 1 having a second auxiliary content of 5-11%.  The amount is substantially higher than the closest prior art.  The prior art of record fails to teach or suggest employing the particular molecular sieves of claim 4 as the carrier.  While molecular sieves are used in the prior art relied upon they do not have the unique structure and properties of zeolites HZSM-5, HZSM-11, HZSM-35 and MCM-22.

Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732